Exhibit 380 Sentry Parkway Blue Bell, PA 19422 PRESS RELEASE For Release:Immediate Contact:William E. Hitselberger (610) 397-5298 PMA Capital Reports Continued Improvement in Operating Results Blue Bell, PA, November 3, 2008 PMA Capital Corporation (NASDAQ: PMACA) today reported the following financial results for the third quarter and first nine months of 2008: Three months ended Nine months ended September 30, September 30, (in thousands, except per share data) 2008 2007 2008 2007 Operating income $ 6,405 $ 5,079 $ 17,971 $ 11,567 Realized investment gains (losses) after tax (5,154 ) 99 (3,239 ) (2 ) Income from continuing operations 1,251 5,178 14,732 11,565 Loss from discontinued operations after tax (2,310 ) (13,981 ) (4,937 ) (16,531 ) Net income (loss) $ (1,059 ) $ (8,803 ) $ 9,795 $ (4,966 ) Diluted per share amounts: Operating income $ 0.20 $ 0.16 $ 0.56 $ 0.35 Realized investment gains (losses) after tax (0.16 ) - (0.10 ) - Income from continuing operations 0.04 0.16 0.46 0.35 Loss from discontinued operations after tax (0.07 ) (0.43 ) (0.15 ) (0.50 ) Net income (loss) $ (0.03 ) $ (0.27 ) $ 0.31 $ (0.15 ) Vincent T. Donnelly, President and Chief Executive Officer commented, “PMA Capital produced another quarter of improved operating results, with profitable growth in both our insurance and fee-based businesses, while continuing to maintain our underwriting standards.Our focus on outstanding customer service and continued diversification of products and services has contributed to our financial performance.” Significant operating highlights at The PMA Insurance Group included: · The combined ratio improved by 2.1 points to 95.2% in the quarter and by 2.5 points to 96.5% year-to-date; · Pre-tax operating income increased $1.6 million to $13.3 million in the quarter and increased $7.9 million to $38.3 million for the first nine months of 2008; · Direct premium production, excluding premium adjustments and fronting premiums, increased 10% in the third quarter to $150.5 million and increased 5% during the first nine months of 2008 to $393.9 million, due to increases in larger account business, primarily captive accounts; and · The execution of two fronting arrangements, which we expect will generate fees that will fully replace those from the expiring agreement with Midwest Insurance Companies. “Our fee-based business revenue increased by $28.2 million to $51.5 million, which represented 14% of our total operating revenues for the first nine months of 2008, compared to 7% during the same period in 2007.Organic revenue growth at PMA Management Corp. was 34% during the third quarter and 25% year-to-date.Our current year growth was also due to the inclusion of Midlands Management Corporation, which contributed $6.7 million and $20.6 million of revenue growth for the third quarter and first nine months of 2008, and PMA Management Corp. of New England, which we acquired in June 2008, added $1.7 million in revenues.” Mr.
